Citation Nr: 1412802	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  13-10 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral foot disability.


REPRESENTATION

Appellant represented by:	George C. Piemonte, Attorney


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and Cleveland, Ohio, which denied service connection for bilateral foot disability.  

The Veteran testified at a videoconference hearing before the undersigned in February 2014, and a copy of the hearing transcript is of record.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the file reveals documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral foot disability as a result of service.  He asserts that he was constantly on his feet during strenuous field training exercises.  He claims that during these field training exercises in 1954, he injured his feet while jumping aboard a tank.  He further asserts that he received medical treatment where he had an X-ray, received shots and pills, and was subsequently placed on light duty for six months until discharge.

In October 2010, the Veteran's service representative issued a memorandum notifying the RO that the Veteran's service records were fire-related.  At the February 2014 hearing, the Veteran's representative stated that while they are aware that the Veteran's service records are unavailable, the AMC/RO has not requested a search of morning reports to reflect a period of light duty that may help to substantiate the Veteran's claim.  The Board acknowledges that the AMC/RO did not request a search for that information.  On remand, such should be completed.

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The AMC/RO must contact the appropriate service department to conduct a search for sick and morning reports for the Veteran's unit in Fort Carson, Colorado for the period from December 1954 through May 1955.  All attempts to obtain such records, and any responses received, should be documented in the claims folder.
 
2. After all the above development has been completed, the AMC/RO must undertake any additional development deemed necessary, including, if appropriate, obtaining a medical examination and opinion addressing the etiology of the Veteran's claimed bilateral foot disability.

3. After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

